Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11/16/2022 has been entered. Claims 15-21 remain pending in the application.  Applicant’s amendments to the claims  have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed 08/16/2022. New grounds of rejections necessitated by amendments are discussed below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Mimura et al. (US 20070217949 A1) in view of Shehada et al. (US 20170176425 A1) and Husheer (US 20160178607 A1).
Regarding claim 15, Mimura teaches a method for determining a concentration of an analyte in a liquid sample with a photometer arrangement (paragraph [0085] teaches measuring concentration of a sample with a photometer), the method comprising: 
providing the liquid sample into a reagent container (paragraph [0080] teach sample containers each containing a sample), the reagent container comprising a reagent (paragraph [0082] teaches a reagent added to the reaction container) and a machine-readable reagent identifier (paragraph [0082], “bar code label”), wherein the reagent containers are produced within a batch of reagent containers (paragraph [0080], “plurality of sample containers” is interpreted as part of a batch of sample containers that were produced); 
placing the reagent container into an analyzer device of the photometer arrangement (paragraphs [0079]-[0085] teaches a reaction container is placed and moved to a position in an analyzer), the analyzer device comprising a photometer (paragraph [0085], “photometer 15”), a reagent identifier reader (paragraph [0082], “bar code reader”), and a photometer controller (paragraph [0079] teaches an analyzing unit that performs the photometric measurements and data processing; paragraph [0085], “computer”); 
generating, using the photometer, a photometric raw measurement value of the liquid sample within the reagent container (paragraph [0085] teaches a detected absorbance signal from the photometer is generated, which is converted into data on a concentration of the sample); and
reading, using the reagent identifier reader, a reagent identity from the machine- readable reagent identifier of the reagent container (paragraphs [0082], [0089]-[0104] teach the bar code reader reading the bar code label, wherein the reagent bar code includes information regarding item code, lot number, and expiration date). 
While Mimura teaches that the prior art checks aging of a reagent (paragraph [0004]), calibration on an item basis (paragraph [0045]), wherein a reagent bar code includes information regarding an expiration date and item code (paragraphs [0091]-[0094]), transmitting the date and time of measurement of a control solution (paragraph [0150]), and calculating concentration using a computer (paragraph [0085]), Mimura fails to explicitly teach: 
associating the reagent identity and a measurement date provided by a time stamp generator with the photometric raw measurement value; 
sending the reagent identity to a reagent ageing database comprising ageing correction factors that are reagent-identity-specific and age-specific, wherein the ageing correction factors are produced via measuring at least one of the reagent containers within the batch with an analyte standard over intervals of time and uploaded to the reagent aging database; 
transmitting an ageing correction factor corresponding to the batch identified as corresponding to the reagent identity to an evaluation device; and 
calculating, using the evaluation device, a true measurement value by correcting the raw measurement value with the ageing correction factor for the measurement date.
Shehada teaches a method of calibrating data for an assay including a reagent (abstract). Shehada teaches receiving one or more calibration factors for the reagent based on an identifier associated with the one of the plurality of manufacturing lots (paragraph [0009]). Shehada teaches calibration factors are used to correct measured data (paragraph [0022]) and that the calibration file may also include the lot manufacturing date and other values, which can be used to compensate for the natural decay in the reagent with time post manufacturing (paragraph [0022]). Shehada teaches that the correction factor could correct variations due to lot to lot differences in manufacturing and account for activity decay of the reagent over time (paragraphs [0029] and [0066]). Shehada teaches a reagent calibration system including a database to facilitate efficient storing and retrieving of calibration information (paragraph [0038]). Shehada teaches a code may be included on the reagent which can be transmitted to the reagent calibration system to determine which calibration factors to provide and the calibration information is transmitted to a requesting device (paragraph [0052]). Shehada teaches that the correction factor is applied to a software based on a lot number and reagent lot file and the date the reagent is being used to ensure that the measurements of a lot is normalized (paragraph [0072]), thus allowing for accuracy specifications to be met (paragraph [0023]). Shehada teaches that time may be a calibration factor, and that one or more elements included in the calibration information may need further refinement due to a different between when the factor was generated and the time at which the factor is requested (paragraph [0052]), wherein calibration information may be generated by a different cytometer (paragraph [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mimura to incorporate the teachings of Shehada to provide the method comprising associating the reagent identity and a measurement date provided by a time stamp generator with the photometric raw measurement value; sending the reagent identity to a reagent ageing database comprising ageing correction factors that are reagent-identity-specific and age-specific, wherein the ageing correction factors are uploaded to the reagent ageing database; transmitting an ageing correction factor corresponding to the batch identified as corresponding to the reagent identity to an evaluation device; and calculating, using the evaluation device, a true measurement value by correcting the raw measurement value with the ageing correction factor for the measurement date. Doing so would utilize known methods of acquiring and using calibration factors, as taught by Shehada, which would improve determination of a concentration by correcting for the natural decay of reagents, i.e. aging. 
Modified Mimura fails to teach wherein the ageing correction factors are produced via measuring at least one of the reagent containers within the batch with an analyte standard over intervals of time. 
Husheer teaches a device for determining a test result of one or more sensors (abstract). Husheer teaches that test strips can vary from one batch or manufacturer to another, particularly with respect to their variation in performance over time (paragraph [0097]). Husheer teaches that by performing testing on a set of strips from a batch for some period of time (e.g. several months) following their production, the variation in performance of the test strips over time can be captured and stored in appropriate calibration values at the calibration database (paragraph [0095]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mimura in view of Shehada to incorporate the teachings of Husheer to provide wherein the ageing correction factors are produced via measuring at least one of the reagent containers within the batch with an analyte standard over intervals of time. Doing so would utilize known methods for calibration, as taught by Husheer, which would have a reasonable expectation of successfully improving calibration and by addressing variation in performance over time of reagents.
Regarding claim 16, Mimura further teaches wherein the photometric raw measurement value comprises a concentration of analyte in the liquid sample as measured by the photometer (paragraph [0085] teaches a detected absorbance signal from the photometer is generated, which is converted into data on a concentration of the sample).
Regarding claim 17, modified Mimura fails to explicitly teach wherein the true measurement value comprises a true concentration of the analyte in the liquid sample.
Shehada teaches that the correction factor is applied to a software based on a lot number and reagent lot file and the date the reagent is being used to ensure that the measurements of a lot is normalized (paragraph [0072]), thus allowing for accuracy specifications to be met (paragraph [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Mimura to further incorporate the teachings of Shehada to provide wherein the true measurement value comprises a true concentration of the analyte in the liquid sample. Doing so would utilize known calibration and correction methods, as taught by Shehada, to improve determination of a concentration by correcting for the natural decay of reagents, i.e. aging.
Regarding claim 19, modified Mimura fails to explicitly teach wherein the age-specific ageing correction factors comprise correction factors based upon an age of the reagent with respect to the measurement date.
Shehada teaches that information in the correction factor includes information about reagent stability decay expected over time (paragraph [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Mimura to provide wherein the age-specific ageing correction factors comprise correction factors based upon an age of the reagent with respect to the measurement date. Doing so would allow for calculation of the decay, i.e. aging, that occurred with respect to the time of measurement to improve to improve determination of a concentration by correcting for the natural decay of reagents.
Regarding claim 20, Mimura further teaches wherein the photometric raw measurement value comprises a measurement based upon a change in color of the liquid sample, wherein the change in color results from an analyte within the liquid sample reacting with the reagent (paragraphs [0083]-[0085] teach adding a reagent to a sample to detect an absorbance, which is interpreted as a color change).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mimura in view of Shehada and Husheer as applied to claim 15 above, and further in view of Gordon et al. (US 20120035875 A1).
Regarding claim 18, modified Mimura fails to teach wherein the photometer controller is provided with an identification of a type of the photometer and the ageing correction factors are further based upon attributes corresponding to the type of the photometer.
Gordon teaches an apparatus and method for analysis (abstract) comprising light sensors and light detectors (Fig. 2). Gordon teaches calibration to ensure that output of light detectors were accurate (paragraph [0137]). Gordon teaches constants of a calibration process may change with factors such as different type of light sensors (paragraph [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Mimura to incorporate the teachings of Gordon to provide wherein the photometer controller is provided with an identification of a type of the photometer and the ageing correction factors are further based upon attributes corresponding to the type of the photometer. Doing so would utilize known calibration methods for light detectors, as taught by Gordon, which would have a reasonable expectation of successfully improving measurement.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mimura in view of Shehada and Husheer as applied to claim 15 above, and further in view of Mitsuyama et al. (US 20120064636 A1).
Regarding claim 20, if it is determined that modified Mimura fails to teach wherein the photometric raw measurement value comprises a measurement based upon a change in color of the liquid sample, wherein the change in color results from an analyte within the liquid sample reacting with the reagent, Mitsuyama teaches automatic analysis methods (abstract), wherein a photometer measures absorbance, which changes with a change in color associated with a reaction of a reagent and a specimen, to determine concentration of a specimen (paragraphs [0075] and [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Mimura to incorporate the teachings of Mitsuyama to provide wherein the photometric raw measurement value comprises a measurement based upon a change in color of the liquid sample, wherein the change in color results from an analyte within the liquid sample reacting with the reagent. Doing so would utilize well known methods as taught by Mitsuyama, which would have a reasonable expectation of successfully measuring concentration of a sample. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mimura in view of Shehada and Husheer as applied to claim 15 above, and further in view of Kawamura (US 20020042142 A1).
Regarding claim 21, modified Mimura fails to teach wherein the photometric raw measurement value comprises a turbidity measurement of the liquid sample, wherein the turbidity measurement results from an analyte within the liquid sample reacting with the reagent.
Kawamura teaches measuring concentration of a sample by taking an absorbance and/or a turbidity of a reagent solution that is mixed with a sample solution (paragraphs [0015], [0023]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Mimura to incorporate the teachings of Kawamura to provide wherein the photometric raw measurement value comprises a turbidity measurement of the liquid sample, wherein the turbidity measurement results from an analyte within the liquid sample reacting with the reagent. Doing so would utilize known methods in the art, as taught by Kawamura, which would have a reasonable expectation of successfully measuring concentration of a sample. Furthermore, it would have been obvious to choose a turbidity measurement from a finite number of identified, predictable solutions for ways to measure the concentration of a reaction, i.e. it would have been obvious to try the specific method to optimize measuring of an analyte, depending on the desired analyte.

Response to Arguments
Applicant’s arguments, see page 8, filed 11/16/2022, with respect to the rejection of claim 15 under 35 U.S.C. 103, specifically regarding the amendment to the claims, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mimura et al. (US 20070217949 A1) in view of Shehada et al. (US 20170176425 A1) and Husheer (US 20160178607 A1).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as stated above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mimura to incorporate the teachings of Shehada (see above claim rejection) to provide the method comprising associating the reagent identity and a measurement date provided by a time stamp generator with the photometric raw measurement value; sending the reagent identity to a reagent ageing database comprising ageing correction factors that are reagent-identity-specific and age-specific, wherein the ageing correction factors are uploaded to the reagent ageing database; transmitting an ageing correction factor corresponding to the batch identified as corresponding to the reagent identity to an evaluation device; and calculating, using the evaluation device, a true measurement value by correcting the raw measurement value with the ageing correction factor for the measurement date. Doing so would utilize known methods of acquiring and using calibration factors, as taught by Shehada, which would improve determination of a concentration by correcting for the natural decay of reagents, i.e. aging. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798              

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797